Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the application filed on September 26, 2019.
Claims 1-20 are currently pending and have been examined. 

Information Disclosure Statement
The Information Disclosure Statement filed on November 17, 2020 has been considered.  An initialed copy of the Form 1449 is enclosed herewith.

Claim Objections
Claims 4 and 13 are objected to because both have the following informality: both claims start with a lowercase letter.  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. § 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to non-statutory subject matter.  When considering subject matter eligibility under 35 U.S.C. § 
In the instant case, Claims 1-9 are directed toward a method, i.e., process, Claims 10-18 are directed toward a system, i.e., apparatus, and Claims 19-20 are directed toward a computer readable medium.  Thus, Claims 1-18 fall within one of the four statutory categories as required by step 1.  Examiner notes that Claims 19 and 20 are not statutory under step 1 of the analysis because they are not limited to a non-transitory embodiment.  Nevertheless, for the purpose of compact prosecution, Examiner will proceed as if all claims pass in step 1.  Nevertheless, the claims are directed toward the judicial exception of an abstract idea in step 2A prong 1.  Independent Claim 1 recites as follows: 
Claim 1.  A method for managing product lifecycles, the method comprising:
in a lifecycle management system:
identifying components of an industrial system having a product lifecycle; 
determining the product lifecycles for the components; 
determining a number of replacements for the components in an inventory for the industrial system;
presenting a risk overview for the industrial system based on the product lifecycles and the number of replacements.
The bold language above corresponds to the abstract ideas recited in Claim 1 (whereas the underlined language is language that is addressed in step 2A prong 2 and step 2B).  As the bold language above demonstrates, Applicant’s claims are directed toward a set of evaluations about the lifecycles of different product components and then evaluating the risk to the industrial system based on the lifecycles and determined information.  This is a set of abstract mental processes.  See 84 Fed. Reg. (4) at 52.  Because the instant application recites steps of obtaining data, making determinations (i.e., observations, judgments, or evaluations), and then outputs a “risk overview” for the industrial system (itself based on a set of observations, judgments, or evaluations), the claim recites mental processes.  Alternatively, because the data relate to inventory that needs to be tracked for commercial reasons, Examiner asserts that this recites a certain method of organizing human activities.  See 84 Fed. Reg. (4) at 52.  
Finding the claims to be directed toward an abstract idea, however, is not the end of the inquiry.  Rather, the next step is to determine whether the judicial exception is integrated into a practical application (step 2A prong 2).  The revised guidance provides exemplary considerations that are indicative that an additional element or combination of elements may have integrated the exception into a practical application: 1) an additional element reflecting an improvement in the functioning of a computer or an improvement to another technology or technical field, 2) an additional element that implements the judicial exception with a particular   See 84 Fed. Reg. (4) at 55.  Examples where a judicial exception has not been integrated into a practical application include: 1) use of “apply it” or the equivalent, i.e., merely using a computer to implement or perform an abstract idea, 2) an additional element that adds insignificant extra-solution activity to the judicial exception, and 3) an additional element that does no more than generally link the use of the judicial exception to a particular technological environment or field of use.  See id.  
Applying these considerations to the claims in the instant application, the claims do not integrate the judicial exception into a practical application.  Method Claim 1 fails to recite an improvement of a computer, any improvement to a technology or technical field, any particular machine, any transformation or reduction of a particular article to a different state or thing, or any additional element that uses the judicial exception in a meaningful way.  In fact, it recites no computer at all.  Independent Claims 10 and 19 merely recite stored instructions on a computer readable medium that are executed by a generic processor.  Thus, the claims are at best merely reciting instructions to implement the abstract idea on a computer, which is insufficient to provide a practical application of the claims and provide subject matter eligibility.  See id.  Therefore, there is no integration of the abstract idea into a practical application.

The dependent claims are merely reciting further embellishment of the abstract idea and do not amount to anything that is significantly more than the abstract idea itself.  For example, Claims 2-3, 5-6, 8-9, 11-12, 14-15, 17-18, and 20 all further limit the abstract risk overview that is the result of judgments and evaluations.  Claims 4 and 13 recite what the product lifecycles are called, which is a mere label for performing the judgments and evaluations.  Claims 7 and 16 recite determining a threshold number of replacements, which is an evaluation or observation.  In other words, none of the dependent claims recite an improvement to a technology or technical field or provide any meaningful limitations that, in an ordered combination provide “significantly more;” rather, the dependent claims are merely further reciting features that are just as abstract as independent Claims 1, 10, and 19 or are reciting well-understood, routine, and conventional computer activity.  Therefore, Claims 1-20 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. § 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7, 9-16, and 18-20 are rejected under 35 U.S.C. § 103 as being unpatentable over Miller et al. (US 2019/0287078, hereinafter “Miller”) in view of Mitti et al. (US 2015/0356520, hereinafter “Mitti”).

Claims 1, 10, and 19.  Miller teaches: A method for managing product lifecycles, the method comprising:
in a lifecycle management system (see at least the Abstract and Title teaching lifecycle management of industrial automation devices):
identifying components of an industrial system having a product lifecycle (see, e.g., Figure 1 teaching obtaining configuration data of devices 152, 154, 156, 162, etc.; see also Figure 3 features 302 and 304 teaching requesting and determining lifecycle management data for different devices/components); 
determining the product lifecycles for the components (see Figure 3 feature 304); 
determining a number of replacements for the components in an inventory for the industrial system (see Figure 6 feature 616 teaching a replacement information window; see also ¶s 20-21 teaching that the user may be presented with the identity of replacement devices for the industrial devices that are “discontinued” or “end of life,” noting that ¶s 18-19 teaching that if one of the devices becomes discontinued or end of life without notice and the device were to fail and no replacement were available, “the entire industrial automation environment may shut down;” Examiner notes that this is further addressed below);
presenting a risk overview for the industrial system based on the product lifecycles and the number of replacements (see, e.g., Figure 6 teaching different lifecycle statuses for different product IDs).
Regarding determining a number of replacements for the components in an inventory for the industrial system, Examiner notes that Miller provides information about replacement determining a number of replacements in an inventory.  Nevertheless, such a feature is taught in the prior art.  Mitti, for example, teaches such a feature.  Specifically, Mitti teaches a visual representation similar to Miller’s Figure 6 but it also includes “inventory icons 604 that represent quantities of replacement parts 304 for a selected part 304” and their locations (see Mitti ¶ 67 and Figure 6).  
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to apply the known technique of including a number of replacement parts in an inventory (as disclosed by Mitti) to the known method and system of managing device lifecycles in an industrial automation environment (as disclosed by Miller).  One of ordinary skill in the art would have been motivated to apply the known technique of including a number of replacement parts in an inventory because it would warn an operator if no or a shortage of replacement parts exist and/or where the replacement parts are located (see Mitti ¶ 67).  As Miller further notes, if one of the devices becomes discontinued or end of life without notice and the device were to fail and no replacement were available, “the entire industrial automation environment may shut down” (see Miller ¶ 19).  
Furthermore, it would have been obvious to one of ordinary skill in the art at the time of filing to apply the known technique of including a number of replacement parts in an inventory (as disclosed by Mitti) to the known method and system of managing device lifecycles in an industrial automation environment (as disclosed by Miller), because the claimed invention is merely applying a known technique to a known method ready for improvement to yield predictable results.  See KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 406 (2007).  In other words, all of the claimed elements were known in the prior art and one skilled in the art could have See also MPEP § 2143(I)(D).
Regarding Claims 10 and 19, these claims are co-extensive in scope with Claim 1 other than that they both recite stored instructions in computer readable media that, when executed by a processor, perform the steps of Claim 1.  Because Miller teaches stored processor-executable instructions in computer readable storage media (see at least ¶s 6, 45, 47).  Thus, the rejection of Claim 1 above utilizing a combination of Miller and Mitti, along with this additional teaching from Miller, serves to reject Claims 10 and 19.  Similarly co-extensive dependent claims will be treated together below for the sake of brevity.  

Claims 2, 11, and 20.  The combination of Miller and Mitti teaches the limitations of Claims 1, 10, and 19.  Mitti further teaches: The method of claim 1, wherein presenting the risk overview comprises: presenting an indication of a first portion of the components for which less than a threshold number of the replacements are in the inventory (see ¶s 21, 67, 111, and 112 teaching that risk can be presented by color coding those components (such as red or yellow) with replacement parts below a threshold number; see also Figure 6).

Claims 3 and 12.  The combination of Miller and Mitti teaches the limitations of Claims 2 and 11.  Mitti further teaches: The method of claim 2, wherein presenting the risk overview comprises: presenting an indication of where the first portion of the components are physically located (see at least Figure 6 and ¶ 67).

Claims 4 and 13.  The combination of Miller and Mitti teaches the limitations of Claims 1 and 10.  Miller further teaches: The method of claim 1, wherein each product lifecycle of the product lifecycles indicates a current stage of stages in the product lifecycle and the stages include an active stage, an active mature stage, an end of life stage, and a discontinued stage (see, e.g., ¶s 3 and 18; see also Figure 6).

Claims 5 and 14.  The combination of Miller and Mitti teaches the limitations of Claims 4 and 13.  Miller further teaches: The method of claim 4, wherein presenting the risk overview comprises: presenting a number of the components that are currently at each of the stages (see Figure 6 teaching providing product IDs in an interface, noting that the user can select the products by lifecycle status, thereby presenting the number of components for each status/stage).

Claims 6 and 15.  The combination of Miller and Mitti teaches the limitations of Claims 4 and 13.  That combination further teaches: The method of claim 4, wherein presenting the risk overview comprises: presenting an indication of a first component of the components that is at the discontinued stage and for which less than a threshold number of the replacements are in the inventory (see Miller Figure 6 teaching presenting an indication of components that are at a discontinued lifecycle status/stage and see Mitti Figure 6 and ¶ 67 teaching components for which less than a threshold number of replacements are in the inventory, i.e., those below the thresholds could be red or yellow).

Claims 7 and 16.  The combination of Miller and Mitti teaches the limitations of Claims 6 and 15.  That combination fails to further teach: The method of claim 6, further comprising: determining the threshold number of the replacements based on a historical replacement schedule for the first component.  Mitti does teach, however, taking into account the service history of a selected part 304 including when that part is scheduled or due for subsequent replacement or repair along with the number of replacement parts compared to parts in active use in the equipment (see ¶ 41).  As noted above, Mitti also teaches determining a number of threshold number of replacements for a first component (see at least ¶ 67).  Thus, Mitti teaches both determining a historical replacement schedule as well as threshold numbers for replacements, albeit not in a single embodiment where the threshold number of replacements is based on the historical replacement schedule.  Nevertheless, one of ordinary skill in the art would have been motivated to combine these two features taught by Mitti into one embodiment because a threshold number of replacements that might be necessary within a given time would be a good “designated spare threshold inventory number of replacement parts” used by Mitti to designate a set of parts in the yellow color (see Mitti ¶ 67).  Miller provides a rationale for wanting to account for historical replacement schedule to determine a threshold number of replacements: if one of the devices becomes discontinued or end of life 

Claims 9 and 18.  The combination of Miller and Mitti teaches the limitations of Claims 4 and 13.  Mitti further teaches: The method of claim 1, wherein presenting the risk overview comprises: displaying a ratio of a number of a first component currently being used in the industrial system to a number of replacements for the first component currently in the inventory (see, e.g., ¶ 41 teaching that the quantity of a selected part can be compared to the quantity of replacement parts in inventory).

Claims 8 and 17 are rejected under 35 U.S.C. § 103 as being unpatentable over Miller in view of Mitti and further in view of Morrison et al. (US 2005/0187744, hereinafter “Morrison”).

Claims 8 and 17.  The combination of Miller and Mitti teaches the limitations of Claims 1 and 10.  That combination fails to further teach: The method of claim 1, wherein presenting the risk overview comprises: presenting an estimated amount of time before no replacements for a first component of the components will remain in the inventory based on a historical replacement schedule for the first component.  Examiner notes, however, that Mitti teaches using historical schedules for the component (see ¶ 41) and notes if no or few replacement parts are currently in the inventory (see ¶ 67 and Figure 6).  Miller teaches the need to know if there will be no replacements in the inventory (see at least ¶s 18-19) and provides replacement information for 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to apply the known technique of including an estimated amount of time until the product’s end of life (as disclosed by Morrison) to the known method and system of managing device lifecycles in an industrial automation environment and accounting for inventories of replacement parts (as disclosed by Miller and Mitti).  One of ordinary skill in the art would have been motivated to apply the known technique of including an estimated amount of time until the product’s end of life because an operator could plan to make sure enough replacement parts were in stock at the time of the expected end of life of the component, i.e., “to organize products at risk” (see Morrison ¶ 49).  As Miller further notes, if one of the devices becomes discontinued or end of life without notice and the device were to fail and no replacement were available, “the entire industrial automation environment may shut down” (see Miller ¶ 19).  
See KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 406 (2007).  In other words, all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art at the time of the invention (i.e., predictable results are obtained by applying the known technique of including an estimated amount of time until the product’s end of life to the known method and system of managing device lifecycles in an industrial automation environment and accounting for inventories of replacement parts, because predictably the estimations of Morrison can be used along with the inventory tracking of Mitti and the lifecycle analysis and tracking of Miller).  See also MPEP § 2143(I)(D).

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to JAN P MINCARELLI whose telephone number is (571)270-5909.  The examiner can normally be reached on Monday through Friday, 8:00 AM to 4:30 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian (Ryan) M. Zeender can be reached at (571)272-6790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAN P MINCARELLI/Primary Examiner, Art Unit 3627